Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of April 17, 2018 (this
“Third Amendment”), is among the following: (i) AstroNova, Inc., a Rhode Island
corporation (the “U.S. Borrower” and the existing “Domestic Guarantor”); (ii)
ANI APS, a Danish private liability company (the “Danish Borrower”); Trojan
Label APS, a Danish private liability company (the “Foreign Guarantor”); and
Bank of America, N.A. (the “Lender”). Capitalized terms used but not defined in
this Third Amendment shall have the meanings assigned to such terms in the
Credit Agreement (as defined below).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
February 28, 2017 (the “Original Credit Agreement”), by and among the U.S.
Borrower, the Danish Borrower, the Domestic Guarantor, the Foreign Guarantor and
the Lender;

WHEREAS, the U.S. Borrower, the Danish Borrower, the Domestic Guarantor, the
Foreign Guarantor and the Lender entered into a Consent under Credit Agreement
dated as of May 1, 2017 (the “Consent”), a First Amendment to Credit Agreement
dated as of September 28, 2017 (the “First Amendment”), and a Second Amendment
to Credit Agreement dated as of November 30, 2017 (the “Second Amendment”; the
Original Credit Agreement, as so amended or otherwise modified by the Consent,
the First Amendment and the Second Amendment, the “Credit Agreement”);

WHEREAS, the U.S. Borrower, the Danish Borrower, the Domestic Guarantor, the
Foreign Guarantor and the Lender wish to amend the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1.    Amendments to the Credit Agreement.

(a)    The following definition is hereby amended in Section 1.01 of the Credit
Agreement to read in its entirety as follows:

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Lender, any Intellectual
Property for which a perfected Lien thereon is not effected either by filing of
a Uniform Commercial Code financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) unless requested by Lender, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any Foreign Subsidiary of any Loan
Party to the extent not required to be pledged to secure the Secured Obligations
pursuant to the Collateral Documents, and (e) unless requested by Lender if an
Event of Default has occurred and is continuing, the Equity Interests of any
Immaterial Subsidiary.

(b)    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:



--------------------------------------------------------------------------------

““Immaterial Subsidiary” means any Subsidiary of the U.S. Borrower as to which,
as of any relevant date of determination, (a) the consolidated total assets of
such Subsidiary do not exceed an amount equal to 5.0% of the consolidated total
assets of the U.S. Borrower and its Subsidiaries as of the last day of the most
recently ended fiscal quarter and (b) the revenues of such Subsidiary for such
fiscal quarter do not exceed an amount equal to 5.0% of the consolidated
revenues of the U.S. Borrower and its Subsidiaries for such quarter; provided
that Immaterial Subsidiaries shall not account for, in the aggregate, (i) more
than 10% of such consolidated total assets, or (ii) more than 10% of such
consolidated revenues, each as described in the previous sentence.”

(c)    Section 6.13 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“6.13    Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Lender in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement; provided,
however, (i) no Subsidiary disclosed on the Schedules provided in connection
with this Agreement and existing on the Closing Date other than those listed in
the signature pages hereof under the heading “Foreign Guarantor” shall be
required to become a Guarantor, (ii) no Subsidiary that is a CFC shall be
required to become a Guarantor hereunder with respect to, or otherwise
guarantee, any U.S. Obligations or as otherwise limited in Section 9.01(b) and
(iii) no Immaterial Subsidiary shall be required to become a Guarantor. In
connection therewith, the Loan Parties shall give notice to the Lender not less
than ten (10) days prior to creating a Subsidiary (or such shorter period of
time as agreed to by the Lender in its reasonable discretion), or acquiring the
Equity Interests of any other Person. In connection with the foregoing, the Loan
Parties shall deliver to the Lender, with respect to each new Guarantor to the
extent applicable, substantially the same documentation required pursuant to
Sections 4.01(b) and (e) and 6.14 and such other documents or agreements as the
Lender may reasonably request, including without limitation, updated Schedules
1.01(b), 5.10, 5.19(a), 5.19(b), 5.20(b), 5.20(c), 5.20(d)(i), 5.20(d)(ii),
5.20(e), 5.20(f), and 5.20(g).”

Section 2.    Conditions to Effectiveness.

This Third Amendment shall become effective on the first Business Day on which
the following conditions are satisfied (the “Effective Date”):

(a)    the Lender’s receipt of the properly executed Third Amendment, which
shall be an original or facsimile or electronic copy (followed promptly by an
original) unless otherwise specified:

(b)    all reasonable out-of-pocket costs and expenses (including the reasonable
fees, charges of a single counsel to the Lender) incurred in connection with the
transactions contemplated hereby shall have been paid in full;

(c)    after giving effect to this Third Amendment, no Default or Event of
Default shall exist;

 

- 2 -



--------------------------------------------------------------------------------

Section 3.    Representations and Warranties. Each of the Loan Parties
represents and warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Third Amendment.

(b)    This Third Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Third Amendment.

(d)    After giving effect to this Third Amendment, the representations and
warranties set forth in Article V of the Credit Agreement or in any other Loan
Document are true and correct in all material respects on and as of the date of
this Third Amendment; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further, that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers as of such date or such earlier date, as applicable.

(e)    After giving effect to this Third Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Lender, which security interests
and Liens are perfected in accordance with the terms of the Collateral Documents
and prior to all Liens other than Permitted Liens.

Section 4.    Acknowledgments and Affirmations of the Loan Parties. Each Loan
Party hereby ratifies the Credit Agreement and expressly acknowledges the terms
of this Third Amendment and confirms and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Third Amendment and the transactions
contemplated hereby and thereby, and agrees it is bound by all terms of the
Credit Agreement applicable to it and agrees to observe and fully perform its
respective Obligations. (ii) its respective guarantee, if any, pursuant to
Article IX of the Credit Agreement and (iii) in the case of the U.S. Borrower,
its grant of Liens on the Collateral to secure its Secured Obligations pursuant
to the Collateral Documents.

Section 5.    Other. This Third Amendment, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Third Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full

 

- 3 -



--------------------------------------------------------------------------------

force and effect. It is understood and agreed (a) that each reference in each
Loan Document to the Credit Agreement, whether direct or indirect, shall
hereafter be deemed to be a reference to the Credit Agreement as amended by this
Third Amendment and (b) that this Third Amendment is a Loan Document.

Section 6.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. THE JURISDICTION, SERVICE OF PROCESS AND
WAIVER OF JURY TRIAL PROVISIONS SET FORTH IN SECTIONS 10.13 AND 10.14 OF THE
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS THIRD AMENDMENT
AND SHALL APPLY MUTATIS MUTANDIS HERETO.

Section 7.    Severability. Any term or provision of this Third Amendment which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Third Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Third Amendment in any other jurisdiction. If any
provision of this Third Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

Section 8.    Counterparts. This Third Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Third Amendment
and shall be followed by such manually executed counterpart.

Section 9.    Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of Lender, as is necessary to carry out the intent of
this Third Amendment.

Section 10.    No Actions, Claims, etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Lender or the Lender’s
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Existing Credit Agreement on or prior to the date hereof.

[Signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Third Amendment to be
duly executed under seal on the date first above written.

 

U.S. BORROWER       AND DOMESTIC GUARANTOR:     ASTRONOVA, INC.     By:   /s/
David S. Smith       Name: David S. Smith       Title: Vice President and Chief
Financial Officer

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

DANISH BORROWER:     ANI APS     By:   /s/ Gregory A. Woods       Name: Gregory
A. Woods       Title: Chief Executive Officer and Chairman of the Board

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

FOREIGN GUARANTOR:     TROJAN LABEL APS     By:   /s/ Gregory A. Woods      
Name: Gregory A. Woods       Title: Chairman of the Board

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as Lender     By:   /s/ Mourad Liousfi      
Name: Mourad Liousfi       Title: Vice President

 

[Signature Page to Third Amendment]